PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 16-4247


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

         v.

MOHSIN RAZA,

                Defendant – Appellant.


                                  No. 16-4259


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

         v.

FARUKH IQBAL,

                Defendant – Appellant.


                                  No. 16-4261


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

         v.
MOHAMMAD ALI HAIDER,

                   Defendant – Appellant.


                                     No. 16-4262


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

HUMAIRA IQBAL,

                   Defendant – Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cr-00118-CMH-1, 1:15-cr-
00118-CMH-3, 1:15-cr-00118-CMH-4, 1:15-cr-00118-CMH-2)


Argued: September 15, 2017                               Decided: November 20, 2017


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in which Judge Niemeyer
and Judge Harris joined.


ARGUED: Geoffrey Paul Eaton, WINSTON & STRAWN LLP, Washington, D.C., for
Appellants. Jack Hanly, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee. ON BRIEF: G. Derek Andreson, Thomas M. Buchanan, Ilan
Wurman, WINSTON & STRAWN LLP, Washington, D.C., for Appellant Mohsin Raza.
John N. Nassikas III, R. Stanton Jones, Dirk C. Phillips, Robert A. DeRise, ARNOLD &
PORTER LLP, Washington, D.C., for Appellant Humaira Iqbal. Peter H. White, Gary
Stein, Jeffrey F. Robertson, Brittany L. Lane, SCHULTE ROTH & ZABEL LLP,
Washington, D.C., for Appellant Farukh Iqbal. Thomas G. Connolly, Patrick O’Donnell,

                                            2
Stephen W. Miller, Lauren E. Snyder, HARRIS, WILTSHIRE & GRANNIS LLP,
Washington, D.C., for Appellant Mohammad Ali Haider. Dana J. Boente, United States
Attorney, Joseph A. Capone, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.




                                        3
KING, Circuit Judge:

       In February 2016, the defendants in these proceedings — Mohsin Raza, Humaira

Iqbal, Farukh Iqbal, and Mohammad Ali Haider — were convicted by a jury in the

Eastern District of Virginia of the offenses of wire fraud and conspiracy to commit wire

fraud. Those crimes were predicated on a fraudulent mortgage lending scheme centered

at the Annandale branch of SunTrust Mortgage in Fairfax County, Virginia. 1              The

defendants have appealed, maintaining that the trial court fatally undermined their

convictions by giving erroneous instructions to the jury. As explained below, we reject

the contentions of error and affirm.



                                             I.

                                             A.

       On April 23, 2015, a federal grand jury in Alexandria, Virginia, returned a seven-

count indictment against the defendants — who were former employees of SunTrust’s

Annandale branch. 2    The indictment’s first count charged them with conspiracy to




       1
         The fraudulent mortgage lending scheme underlying this prosecution touched not
only SunTrust Mortgage (the subsidiary entity), but also SunTrust Bank (the parent
entity) as the fraud scheme’s primary victim. Because the distinctions between those
banking entities are immaterial in these appeals, we refer to them jointly as “SunTrust.”
       2
        The indictment against the defendants is found at J.A. 27-40. (Citations herein to
“J.A. __” refer to the contents of the Joint Appendix filed by the parties in these appeals.)


                                             4
commit wire fraud affecting a financial institution, in contravention of 18 U.S.C. § 1349. 3

Counts 2 through 7 made substantive allegations of wire fraud affecting a financial

institution, in violation of 18 U.S.C. § 1343. 4 The substantive offenses were interposed

against defendants Raza and Farukh Iqbal (Count 2); Raza and Humaira Iqbal (Counts 3

and 5); Raza alone (Counts 4 and 6); and Raza and Haider (Count 7).

       The fraud scheme underlying the indictment involved a total of twenty-five

mortgage loans made by SunTrust from May 2006 through February 2007. 5 Pursuant

thereto, the defendants prepared fraudulent mortgage loan applications for prospective


       3
         The wire fraud conspiracy offense in Count 1 of the indictment was alleged as a
violation of section 1349 of Title 18 of the United States Code, which provides, in
pertinent part:

       Any person who conspires to commit [an] offense under this chapter
       [including 18 U.S.C. § 1343] shall be subject to the same penalties as those
       prescribed for the offense [that is, § 1343], which was the object of the . . .
       conspiracy.
       4
        The substantive wire fraud offenses in Counts 2 through 7 of the indictment were
alleged as violations of section 1343 of Title 18 of the United States Code, which
provides, in pertinent part:

       Whoever, having devised . . . [a] scheme or artifice to defraud, or for
       obtaining money or property by means of false or fraudulent pretenses,
       representations, or promises, transmits or causes to be transmitted by means
       of wire . . . communication in interstate . . . commerce, any writings . . . for
       the purpose of executing such scheme or artifice, shall be [punished as
       provided by law]. If the violation . . . affects a financial institution [the
       permissible penalties are enhanced].
       5
         The general statute of limitations for federal criminal offenses is five years. See
18 U.S.C. § 3282(a). No such defense was interposed in this prosecution, in that none
was available. See id. § 3293(2) (establishing ten-year limitations period for offense of
wire fraud affecting a financial institution).


                                              5
SunTrust borrowers. The false information contained in the loan applications underlying

the indictment included, inter alia, false employment claims, inflated incomes, and

overstated assets. As a result, SunTrust made twenty-five mortgage loans on thirteen

properties located in various cities and counties in eastern Virginia. 6

                                              B.

       The trial of the defendants was conducted in Alexandria in late January and early

February of 2016.       To understand those proceedings, a brief explanation of the

       6
        The “manner and means of the conspiracy” were described in paragraphs 11-15
of Count 1 of the indictment as follows:

       •      The defendants prepared false mortgage loan applications for
              prospective borrowers at SunTrust. They well knew that the loan
              applications contained false material information, such as inflated
              incomes, inflated assets, reduced liabilities, and statements
              indicating that prospective borrowers intended to use the subject
              properties as their primary residences.

       •      To support false information contained in the loan applications, the
              defendants obtained and prepared multiple false documents, such as
              counterfeit earning statements for prospective borrowers and sham
              letters from accountants.

       •      Raza, as a loan officer at SunTrust, submitted false loan applications
              prepared by him and Humaira Iqbal to SunTrust underwriters.
              Farukh Iqbal and Haider, as loan officers at SunTrust, submitted
              additional false loan applications to those underwriters.

       •      By submitting false loan applications and false documents to
              SunTrust, the defendants caused SunTrust to make mortgage loans
              to the borrowers. The defendants thereby caused SunTrust to fund
              fraudulent mortgage loans on at least thirteen properties in eastern
              Virginia.

The substantive wire fraud offenses in Counts 2 through 7 realleged and incorporated the
foregoing as the “scheme to defraud” underlying those six charges.


                                              6
relationships between the defendants and their responsibilities at SunTrust is appropriate.

During the relevant time frame, defendant Raza managed SunTrust’s Annandale office.

Raza’s wife, defendant Humaira Iqbal, worked as Raza’s personal assistant. Humaira’s

brothers, defendants Farukh Iqbal and Haider, worked for Raza as loan officers. Each of

the defendants performed loan officer duties during the fraud scheme.

       The SunTrust loan officers assisted prospective borrowers in obtaining residential

mortgages and refinancing existing mortgages. During a consultation with such a loan

officer, a prospective borrower would provide information relating to, inter alia, the

borrower’s income, employment, and assets. The loan officer utilized that information to

prepare the prospective borrower’s mortgage loan application.            In preparing an

application, the loan officer would select the type of loan that SunTrust should consider

for approval.   The different types of SunTrust loans had distinct interest rates and

separate requirements with respect to supporting evidence. For example, pursuant to

SunTrust guidelines, a “full document” loan required supporting documents

corroborating the loan applicant’s income, employment, and assets. On the other hand, a

“stated income, stated asset” loan required only those documents necessary to verify the

applicant’s employment for the prior two years.

       After completing a loan application, the loan officer forwarded it to a SunTrust

underwriter in Richmond for review and possible approval. The underwriter would

sometimes conditionally approve a loan application, subject to the bank’s receipt of

additional supporting documents. If the loan officer and the applicant thereafter fulfilled

the specified conditions — for example, by providing the underwriter with the applicant’s

                                            7
pay stubs or bank statements — the loan application would be approved for closing.

SunTrust would then fund the loan by wiring money from Georgia to a bank account in

Virginia. Following the loan closing, SunTrust paid a commission to the loan officer.

                                             1.

       The prosecution’s case-in-chief, which encompassed five trial days, consisted of

four categories of evidence.      First, the prosecutors called two coconspirators who

explained the wire fraud conspiracy and the fraud scheme.            Next, the prosecution

presented testimony from the SunTrust borrowers involved in the mortgage loans

underlying the wire fraud offenses. Third, other SunTrust borrowers were called to

buttress the conspiracy evidence and to provide evidentiary support for the fraudulent

practices underlying the wire fraud scheme. Finally, a SunTrust official explained the

significance to SunTrust of the misrepresentations on the pertinent loan applications and

the risks those misrepresentations posed to the bank.

                                             a.

       Rina Delgado worked as a loan officer at SunTrust’s Annandale branch during

Raza’s tenure as the branch manager. She described a fraud scheme that was largely

overseen by Raza and his wife Humaira Iqbal. As explained by Delgado, either Raza or

Humaira reviewed each loan application originated at Annandale before it was submitted

to the SunTrust underwriters. Raza and Humaira would check the prospective borrower’s

income, assets, and liabilities, seeking to ascertain whether the applicant was qualified for

SunTrust mortgage loans. If an applicant’s income was insufficient, Raza and Humaira

would sometimes have Delgado inflate the applicant’s income on the loan application.

                                             8
      Delgado described in detail how the defendants used a series of false

representations and fraudulent documents to circumvent SunTrust’s loan requirements.

She identified an incident when Humaira Iqbal needed a landlord to verify that a loan

applicant was paying rent. Humaira had Delgado impersonate the applicant’s landlord

over the phone and falsely confirm to a SunTrust underwriter that the applicant was

current on his rental payments. In a similar vein, Farukh Iqbal and Haider asked Delgado

to secure fraudulent accounting records to verify the assets shown on pending loan

applications. Delgado responded by providing Farukh with false bank statements that

were used to further the scheme. Delgado pleaded guilty in federal court in 2013 to an

information that charged a wire fraud conspiracy offense. Pursuant to her plea agreement

with the United States Attorney, she cooperated with the prosecutors. Delgado was

sentenced to prison for her involvement in the fraud conspiracy.

      Another key prosecution witness concerning the conspiracy offense was Ranjit

Singh — a tax preparer in northern Virginia. In 2015, Singh confessed to the FBI that he

had manufactured and delivered false tax and payroll documents to the defendants. Singh

cooperated with the FBI and the prosecutors and was given immunity. In 2006 and 2007,

Singh sold false pay stubs and false W-2 forms to Farukh Iqbal and Haider. Singh knew

that those defendants were SunTrust loan officers and that the false documents would be

used to help loan applicants qualify for SunTrust mortgage loans. In carrying out the

fraud scheme, Farukh and Haider provided Singh with the identities of loan applicants,

the names of purported employers, employment dates, and salaries. Singh used that

information in his tax and payroll programs to generate false documents that he provided

                                            9
to loan officers. Singh produced a spreadsheet at trial — introduced as Government’s

Exhibit 50B — that identified the false documents he had prepared in connection with the

fraud scheme. See J.A. 2153-61. Several spreadsheet entries corresponded with false

documents that supported phony loan applications prepared by the defendants and used in

furtherance of the fraud scheme.

                                           b.

      In May 2006, Silvana Rosero obtained $437,000 in mortgage loans from SunTrust

to purchase residential real estate in Occoquan, Virginia. A wire transfer of those loan

proceeds from a SunTrust account in Atlanta to a BB&T account in Richmond formed

the basis for the wire fraud charge in Count 2 against Raza and Farukh Iqbal. Rosero’s

loan application — prepared by Farukh — reflected that Rosero earned $14,000 per

month as an operations manager at Horizon Mortgage. Her SunTrust loan file contained

a W-2 form showing that Rosero had made $155,000 the previous year, and the file

contained salary payment statements supporting those earnings. Those false documents

bore the name of Ranjit Singh, who confirmed that the phony documents had been

prepared by him.     Rosero testified that her SunTrust loan application — and its

supporting documents — misrepresented her employment and vastly overstated her

income.   Rosero also confirmed that she had not provided Farukh with the false

information and fraudulent documents and had never met Singh.

      In June 2006, a borrower named Leslie Lamas obtained $365,000 in mortgage

loans from SunTrust to purchase a residential property in Annandale. A wire transfer of

those loan proceeds from a SunTrust account in Atlanta to a bank in Fairfax, Virginia,

                                          10
formed the basis for the wire fraud charge in Count 3 against Raza and Humaira Iqbal.

Lamas obtained her loans from SunTrust with the assistance of Humaira, although Raza

was the SunTrust loan officer identified on the Lamas loan application. The application

reflected that Lamas earned $9,540 per month, and her SunTrust loan file contained a

false earnings statement — prepared by Ranjit Singh — that corroborated her income.

Lamas testified, however, that her income was not nearly that high when she obtained her

SunTrust loans.    Furthermore, she had not provided Humaira with any supporting

documents to that effect.

       In June 2006, Reynaldo Valdez obtained $414,000 in SunTrust mortgage loans to

purchase a home in Fairfax. A wire transfer of those loan proceeds from a SunTrust

account in Atlanta to a bank in Fairfax formed the basis of the wire fraud charge in Count

4 against Raza. Valdez’s loan application at SunTrust — prepared and submitted with

Raza’s assistance — reflected that Valdez was a practicing dentist, that he earned

$11,580 per month, and that he had $68,000 in the bank.          His SunTrust loan file

contained a bank statement and an earnings statement supporting those false assertions.

Valdez confirmed at trial that he was not a dentist. He actually worked in his sister’s

medical office doing clerical and maintenance work. Valdez admitted that his SunTrust

loan application vastly overstated his income and assets, and that he had not provided the

false documents found in his SunTrust loan file. Those documents — a false earnings

statement and a false W-2 form — had been prepared by Ranjit Singh.

      In July 2006, a borrower named Harwinder Singh obtained $470,000 in SunTrust

mortgage loans — in his wife’s name — to purchase a residence in Ashburn, Virginia. A

                                           11
wire transfer of those loan proceeds from a SunTrust account in Atlanta to a bank in

Fairfax formed the basis for the wire fraud charge in Count 5 against Raza and Humaira

Iqbal. Humaira — working with Raza — had assisted Harwinder Singh in completing

the SunTrust loan application. Harwinder overstated his wife’s income at the urging of

Humaira and his realtor. The loan application reflected that Mrs. Singh worked as a

systems engineer at Orberthur Systems, earned $14,825 per month, and had $45,000 in a

Wachovia Bank. Her loan file contained earnings and bank statements corroborating

those false numbers. Mrs. Singh was actually a quality technician at Orberthur Systems

and earned only $25,000 per year. Harwinder Singh and his spouse had never banked

with Wachovia, and neither of them gave Humaira any false documents.

      In July 2006, Santos Valdez-Mejia obtained $405,000 in SunTrust mortgage loans

on a residential property in Alexandria. A wire transfer of those loan proceeds from

SunTrust in Atlanta to a bank in Fairfax formed the basis for the wire fraud charge in

Count 6 against Raza. The Valdez-Mejia loan application, prepared for him by Raza,

reflected that Valdez-Mejia earned $9,875 per month and that he worked as an area

manager for a restaurant chain.      His SunTrust loan file contained false earnings

statements prepared by Ranjit Singh.     When Valdez-Mejia applied for his SunTrust

mortgage loans, he was actually working hourly wage jobs — as a cook and as a manual

laborer. Valdez-Mejia confirmed at trial that his income was substantially less than

$9,875 per month. He had never advised Raza that he worked as an area manager for a

restaurant or that he earned such a monthly income.



                                           12
      In February 2007, Zahoor Hashmi obtained $387,000 in SunTrust loans to

refinance a mortgage on an Alexandria residential property. A wire transfer of those loan

proceeds from a SunTrust account in Atlanta to a bank in Fairfax formed the basis for the

wire fraud charge in Count 7 against Raza and Haider. Hashmi had secured his initial

mortgage loan in 2005 from another lender. He thereafter sought to refinance with

SunTrust because he was behind on his bills. Hashmi’s refinancing application —

prepared by Haider — falsely indicated that Hashmi was vice-president of a business

called AA Motors. Hashmi had never worked at AA Motors, and he had not told Haider

otherwise. His SunTrust loan file contained a false pay stub prepared by Ranjit Singh.

                                           c.

      The prosecution presented additional conspiracy and fraud scheme evidence by

calling several other former SunTrust borrowers. Francy Castillo had obtained mortgage

loans from SunTrust in 2006. Her loan application — prepared by Raza — falsely

reflected that Castillo was president of a company called NGDC, earned a monthly salary

of $17,000, and had $100,000 in a Wachovia bank. Castillo confirmed at trial that, when

she obtained her SunTrust loans, she was actually working two hourly jobs — as a

waitress and as a caretaker.     Castillo had never worked for NGDC, she earned

substantially less than $17,000 per month, and she never had $100,000 in any bank.

      Khalid Yousaf obtained a mortgage loan from SunTrust in 2005 and refinanced

just a year later. Raza handled both of Yousaf’s SunTrust loans. When he refinanced,

Yousaf was working two jobs — driving a cab and operating a Dollar Store — and made

about $3,000 per month. His refinancing application with SunTrust, however, reflected

                                           13
that he was vice-president of a business called DPP Services and earned $13,000 per

month. Yousaf had never heard of DPP Services, had never earned $13,000 per month,

and had not told Raza otherwise.

       Oscar Carrion testified that his wife made approximately $15,000 per year in

2006. Her SunTrust loan application — prepared by Raza — reflected that she earned

nearly that much monthly. The loan application of Juan Pablo Yanez — prepared by

Humaira — reflected that he was president of a construction company and earned more

than $11,000 per month. Yanez was actually a laborer earning hourly wages. Jagtar

Dhanoa’s SunTrust loan application — prepared by Humaira — falsely indicated he was

a senior analyst at Ikon Solutions. He was actually working as a Pizza Hut cook and as a

cab driver.

                                           d.

       Barbara Daloia, a vice-president of SunTrust’s national underwriting team in

North Carolina, explained the potential consequences to SunTrust of loan applicants

failing to submit accurate information on mortgage loan applications.         As Daloia

explained, SunTrust sometimes contracted with investment banks to sell its originated

mortgage loans by way of secondary sales agreements.         Pursuant thereto, SunTrust

agreed to repurchase any such loans that failed to comply with its underwriting

guidelines. Thus, if such a secondary market purchaser discovered that a SunTrust loan it

had purchased had been procured by fraud, SunTrust was obliged to repurchase the

fraudulent loan.



                                           14
       Furthermore, according to Daloia, if SunTrust sold a fraudulently procured loan

and was not compelled to repurchase it, SunTrust was nevertheless exposed to the risk of

default. Daloia had reviewed all the loan files used by the prosecution at trial. She

explained that, on twelve of the properties, SunTrust had made two loans simultaneously

— one for eighty percent of the property’s value and the other for the remaining twenty

percent. SunTrust would thus retain two separate liens on each of those properties, with a

first lien being retained on the larger eighty percent loan. The second lien would be

retained on the smaller loan. Daloia explained that SunTrust would sell only the larger

loan — with the first lien — and would always hold for itself the smaller loan and the

second lien. Thus, in the event of a sale, SunTrust would nevertheless be exposed to the

risk of the smaller loan’s default.

       In sum, Daloia emphasized the significance to SunTrust of the information

required on its loan applications. As she related to the jury,

       anything on the loan application is of importance, the loan amount, the
       borrower’s name, their current address, the property type, whether it was a
       purchase or a refinance, if they owned any other properties. All of that is
       important on the application.

See J.A. 657. Daloia stressed that supporting documents were similarly important to

SunTrust’s loan process — such as those required for full document loans and stated

income, stated asset loans — because those documents authenticate the information on

the loan application.




                                             15
                                            2.

       After the prosecution rested, the defense called three witnesses, seeking to show

that the misrepresentations made on the SunTrust mortgage loan applications were not

important to the bank’s loan process. The defendants also sought to prove that the fraud

scheme did not present any substantial risk of injury to SunTrust. None of the defendants

testified.

       Terri Dougherty, a former SunTrust underwriter, described what the defense called

SunTrust’s “originate-to-sell” mortgage business. Such a business model focused on new

mortgage loans and deemphasized the collection of interest. According to Dougherty,

SunTrust aggressively sought to originate mortgage loans in order to sell them on the

secondary mortgage market.         SunTrust attempted to sell loans immediately after

origination, before the SunTrust borrowers could default and undermine the loans’

marketability. Dougherty believed this business model encouraged SunTrust employees

to prioritize economic metrics that attracted secondary loan purchasers — such as good

credit scores of borrowers — and to disregard other information on the SunTrust loan

applications. For example, Dougherty asserted that SunTrust discouraged its mortgage

loan underwriters from raising red flags when loan applications contained questionable

information concerning income, employment, and assets, so long as the borrowers’ credit

scores were adequate.    Dougherty also maintained that SunTrust supervisors would

sometimes override her decisions to defer action on loan applications and to request

additional supporting documents.



                                            16
      The defense relied on an expert witness concerning the secondary mortgage

market in an effort to bolster Dougherty’s testimony. Robert MacLaverty opined that

SunTrust’s mid-Atlantic region had engaged in reckless lending practices and approved

more than ninety-eight percent of its residential mortgage loan applications during the

period of the fraud scheme. In contrast, SunTrust’s competitors approved about eighty

percent of similar loan applications during that period.      MacLaverty believed that

secondary market purchasers deemed credit scores of borrowers to be one of the most

important economic metrics in their evaluations of loan acquisitions. MacLaverty further

opined that SunTrust’s pattern of expeditiously selling originated loans to secondary

market purchasers minimized SunTrust’s exposure to the risk of borrowers defaulting on

SunTrust loans.

                                           3.

      After the parties rested and made their closing arguments, the district court

instructed the jury. Several of the instructions were contested. The jury was required to

find that — as part of the scheme to defraud — the defendants had made and caused to be

made materially false statements and representations to SunTrust. The defendants sought

to have the court define material false statements in a subjective manner. They argued

unsuccessfully for an instruction that a materially false statement was one that “would

have a natural tendency to influence or be capable of influencing a decision of the

particular decisionmaker to whom it is addressed — here, the decision of SunTrust to

approve and fund mortgages for the properties named in the indictment.” See J.A. 191.

The prosecution’s proposed materiality instruction, on the other hand, was drawn in an

                                           17
objective context, explaining that a “statement or representation is ‘material’ if it has a

natural tendency to influence or is capable of influencing a decision or action.” See id. at

153. The court rejected the defendants’ materiality instruction and defined materiality in

a manner similar to that proposed by the prosecution.

                                            C.

         On February 3, 2016 — after three days of deliberations — the jury returned its

verdict. The jury convicted each of the defendants on Count 1, which charged conspiracy

to commit wire fraud. As for the wire fraud offenses, the jury convicted Raza on three of

six charges. That is, Raza was convicted on Counts 3, 4, and 6. Humaira was convicted

on Count 3. Both Farukh and Haider were convicted of a single wire fraud offense —

Farukh on Count 2 and Haider on Count 7. The court sentenced Raza to twenty-four

months in prison, Humaira Iqbal to fifteen months, and both Farukh Iqbal and Haider to a

year and a day. The defendants thereafter noted these appeals. We possess jurisdiction

pursuant to 28 U.S.C. § 1291. The defendants have been granted bond pending appeal.

         In their appeals, the defendants jointly present three issues concerning the jury

instructions. They first maintain that the court committed reversible error on two aspects

of the wire fraud offense, that is, materiality and intent to defraud. The defendants also

contend that the court abused its discretion by failing to instruct the jury prior to

deliberations that it had to individually assess the guilt of each defendant as to each

count.    No other issues concerning the conduct of the trial or the propriety of the

sentences are presented.



                                            18
                                             II.

       We review de novo an appellate contention “that a jury instruction failed to

correctly state the applicable law.” See United States v. Jefferson, 674 F.3d 332, 351 (4th

Cir. 2012). In assessing the propriety of instructions, however, “we do not view a single

instruction in isolation.” See United States v. Rahman, 83 F.3d 89, 92 (4th Cir. 1996).

We are obligated to “consider whether taken as a whole and in the context of the entire

charge, the instructions accurately and fairly state the controlling law.”         Id.   If an

instruction on an offense element is improper, and if an objection was preserved, we

review for harmless error. See Neder v. United States, 527 U.S. 1, 9 (1999).

      A trial court’s decision not to give a proposed instruction is reviewed for abuse of

discretion and is reversible error only if it “(1) was correct, (2) was not substantially

covered by the charge that the district court actually gave to the jury, and (3) involved

some point so important that the failure to give the instruction seriously impaired the

defendant’s defense.” See United States v. Bartko, 728 F.3d 327, 343 (4th Cir. 2013).

We have emphasized that a party challenging “instructions faces a heavy burden, for we

accord the district court much discretion to fashion the charge.” See Noel v. Artson, 641

F.3d 580, 586 (4th Cir. 2011).



                                             III.

      Prior to its deliberations in this trial, the district court instructed the jury that, in

order to convict a defendant on a wire fraud offense, it was obliged to find five elements

beyond a reasonable doubt. That is, the prosecution had to establish the following: (1)

                                             19
the scheme to defraud; (2) the use of a wire communication in furtherance of the scheme;

(3) a material statement or omission in furtherance of the scheme; (4) an intent to

defraud; and (5) that the fraud scheme affected a financial institution.

       By way of background, the federal courts have historically identified two statutory

elements of a wire fraud offense. That is, such an offense can be proved if a defendant

(1) devised or intended to devise a scheme to defraud, and (2) used a wire communication

in furtherance of the scheme. See 18 U.S.C. § 1343. In 1999, the Supreme Court

identified a common law element of materiality as applicable to mail, wire, and bank

fraud offenses. See Neder v. United States, 527 U.S. 1, 25 (1999). Additionally, an

intent to defraud has consistently been treated as an element of such fraud offenses. See

United States v. Wynn, 684 F.3d 473, 478 (4th Cir. 2012) (explaining that scheme to

defraud necessarily requires proof of intent to defraud). Finally, a fifth element of the

substantive wire fraud offenses in this case — that the fraud scheme affected a financial

institution — is required under § 1343 of Title 18 and must be proved if a financial

institution is the alleged victim. Pursuant to § 1343, proof that the wire fraud scheme

affected a financial institution justifies enhanced punishments for the person convicted.

Notably, the defendants proposed an instruction that the wire fraud offenses required

proof of the five elements specified above, and the court tracked that instruction in its

jury charge.




                                             20
                                             A.

                                             1.

       We review de novo the defendants’ first contention of error, which is that the

instructions failed to properly advise the jury that it had to find — on the third element of

the wire fraud offense — that the defendants’ misrepresentations and false statements

were subjectively material to the fraud’s victim, i.e., SunTrust. The defendants thus

maintain that the court erroneously gave the jury an objective — or “reasonable lender”

— standard of materiality. The court instructed the jury on the materiality element in the

following terms:

       •      The government was obliged to prove that “the scheme or artifice to
              defraud, or the pretenses, representations, or promises, were
              material; that is, they would reasonably influence a person to part
              with money or property.” See J.A. 1313.

       •      A particular fact is material if it “may be of importance to a
              reasonable person in making a decision about a particular matter or
              transaction.” Id. at 1315.

       •      “A statement or representation is material if it has a natural tendency
              to influence or is capable of influencing a decision or action.” Id. at
              1318.

Based on those instructions, the defendants argue that the jury could have convicted them

on the basis of false statements that an objective, reasonable lender might have

considered material, but that SunTrust itself did not deem to be material in the

circumstances.

       The defendants support their contention of error with several court decisions that

assess materiality in the fraud context. For example, in Neder, the Supreme Court

                                             21
concluded — in the context of a tax fraud prosecution — that to be material a false

statement must be “capable of influencing[] the decision of the decisionmaking body to

which it is addressed.” See 527 U.S. at 16. In a similar vein, we have determined, in the

context of fraud against a county government, that “[t]he test for materiality of a false

statement is whether the statement has a natural tendency to influence, or is capable of

influencing its target.” See Wynn, 684 F.3d at 479. The defendants contend on appeal —

and argued at trial — that those decisions required that the jury be instructed on a

subjective standard of materiality.

       Although the federal courts have generally applied an objective test to the

materiality element in fraud schemes targeting private lenders, the defendants argue that a

recent Supreme Court decision — post-dating this trial — clarified the applicable

standard in their favor. More specifically, they contend that the Court, in Universal

Health Services v. United States ex rel. Escobar, confirmed that the applicable test is

subjective for materiality in a fraud prosecution such as theirs. See 136 S. Ct. 1989

(2016).   As the Court stated therein, “[u]nder any understanding of the concept,

materiality looks to the effect on the likely or actual behavior of the recipient of the

alleged misrepresentation.” See id. at 2002 (quoting 26 Richard A. Lord, Williston on

Contracts § 69:12, at 549 (4th ed. 2003)).

       Finally, the defendants contend that the trial court’s instructional error on the

materiality element was prejudicial and that they were thereby denied a fair trial. They

argue that materiality was the “core issue at trial,” and that the prosecution failed to prove

that the misrepresentations made in the SunTrust loan applications had actually

                                             22
influenced SunTrust. They point in particular to the evidence of witnesses Dougherty

and MacLaverty, who opined that SunTrust had engaged in reckless lending practices and

disregarded false information in loan applications. As a consequence, according to the

defendants, they would not have been convicted of wire fraud if the jury had been

properly instructed on the materiality element.

                                             2.

       The government counters that the trial court did not err in its materiality

instructions and that the jury was advised of the applicable legal principles.          The

prosecutors contend that the Supreme Court and the courts of appeals — consistent with

the instructions here — have endorsed an objective test of materiality for lender fraud

such as that underlying this prosecution. In Neder, for example, the Supreme Court

endorsed an objective, reasonable person standard for materiality in the context of wire

fraud against private lending institutions. See 527 U.S. at 22 n.5. Furthermore, we

recently decided, in United States v. Wolf, that an objective test for materiality applies in

the context of a bank fraud prosecution. See 860 F.3d 175, 193 (4th Cir. 2017). The

government contends that we are bound by Wolf, which constitutes circuit precedent and

which was was decided well after the Universal Health decision.            The prosecutors

therefore see Wolf as binding on the materiality issue.

       The government also argues that Universal Health did not establish a subjective

test for the materiality element in a wire fraud prosecution where a private lender is the

victim. Although the government depends primarily on Wolf, it also relies on Neder and

a recent Ninth Circuit decision that is consistent with Wolf. See United States v. Lindsey,

                                             23
850 F.3d 1009 (9th Cir. 2017). The Lindsey decision — which also post-dates Universal

Health — ruled that an objective test for materiality applies to a wire fraud scheme

targeting a private lender. Id. at 1014-17. Finally, the government contends that, if the

district court somehow erred on the materiality element, the error was harmless.

                                              3.

                                              a.

       We begin our discussion of the materiality element with the Supreme Court’s 1999

decision in Neder. There, the defendant had been convicted of offenses that included tax,

mail, wire, and bank fraud. See Neder, 527 U.S. at 1. The Court therefore had to address

materiality-related questions concerning several types of fraud, but separated its analysis

into two primary parts. Id. at 7-26. First, it discussed the tax fraud scheme in that

prosecution, which had targeted the federal government. Id. at 7-20. Second, the Court

addressed the mail, wire, and bank fraud schemes, which had victimized private lenders.

Id. at 20-26. The Court then identified different standards of materiality for those two

categories of fraud. Id. at 16, 22 n.5. Pursuant to Neder, the test for materiality in a fraud

scheme targeting the federal government verges toward the subjective. Id. at 16. A fraud

scheme targeting a private lender, on the other hand, is measured by an objective

standard. Id. at 22 n.5.

       The Neder Court first assessed whether it could sustain the tax fraud convictions

where the prosecution had proven that the defendant falsely stated his income on his

federal returns. See 527 U.S. at 7-20. That aspect of the case concerned, inter alia,

whether the trial court’s error in failing to submit the materiality issue to the jury was

                                             24
harmless. Id. at 15-20. In conducting that analysis, the Court made its formulation of

materiality when the federal government is a target, explaining that “a false statement is

material if it has a natural tendency to influence, or [is] capable of influencing, the

decision of the decisionmaking body to which it is addressed.”        Id. at 16 (internal

quotation marks omitted).

      The Neder materiality standard — emphasizing that the false statement must be

capable of influencing the decisionmaking body to which it is addressed — is derived

from earlier decisions assessing materiality issues in fraud schemes that targeted the

federal government. The most notable was Kungys v. United States, where the Court

addressed a materiality element in a denaturalization proceeding. See 485 U.S. 759, 769-

70 (1988). The applicable statute provided that the citizenship of a naturalized citizen

could be revoked if naturalization had been procured by, inter alia, the “concealment of a

material fact.” See 8 U.S.C. § 1451(a). The Kungys Court recognized that the federal

courts had reached a “uniform understanding of the ‘materiality’ concept” in the context

of “federal statutes criminalizing false statements to public officials.” See 485 U.S. at

770 (emphasis added).       The uniform understanding was that “a concealment or

misrepresentation is material if it has a natural tendency to influence, or was capable of

influencing, the decision of the decisionmaking body to which it was addressed.” Id.

Kungys ruled that “the test of whether [the defendant’s] concealments or

misrepresentations were material is whether they had a natural tendency to influence the

decisions of the Immigration and Naturalization Service.” Id. at 772 (emphasis added).



                                           25
       The applications of Kungys in subsequent decisions plainly show that a more

focused materiality test applies to fraud schemes that target the federal government and

public officials. Cf. Shaw v. United States, 137 S. Ct. 462, 468 (2016) (emphasizing that

“crimes of fraud targeting the Government” constitute “an area of the law with its own

special rules and protections”). More precisely, when the victim is the government, the

prosecution must prove materiality by reference to the particular government agency or

public officials that were targeted. See, e.g., United States v. Camick, 796 F.3d 1206,

1217-19 (10th Cir. 2015) (reversing fraud convictions because false statements were

immaterial to public decisionmaking bodies); United States v. Litvak, 808 F.3d 160, 174

(2d Cir. 2015) (vacating false statement conviction because prosecution failed to prove

that misstatement was capable of influencing Treasury decision). Thus, even if the false

representation might influence a reasonable person, a fraud conviction was not warranted

unless the governmental decisionmaking body considered the false representation to be

material. See United States v. Ismail, 97 F.3d 50 (4th Cir. 1996).

       In our Ismail decision, for example, we were called upon to assess the validity of a

conviction under 18 U.S.C. § 1001, involving false statements made to the FDIC as part

of a scheme to defraud the government. See 97 F.3d at 52-55. The defendant argued that

his statements — use of a false name and a fictitious social security number — were

immaterial to the FDIC. Id. at 60-61. In vacating his conviction, we acknowledged that

“[p]roviding a false name or social security number certainly could, in a given situation,

be material.” Id. at 60. We explained, however, that the prosecution had failed to present



                                            26
any evidence bearing on the materiality of the false statements made to the FDIC. Id. As

a result, Ismail was entitled to a judgment of acquittal. Id. at 62.

                                              b.

       Although the materiality test identified by the Supreme Court in Kungys is

arguably subjective, it does not apply to a fraud scheme that targets a private lender such

as SunTrust. In assessing the second type of fraud discussed in Neder — fraud schemes

that target private banks and lenders — the crucial issue was whether the prosecution

must prove materiality as an element of the offenses of mail, wire, or bank fraud. See

527 U.S. at 20. In determining that Congress intended to incorporate common law

materiality principles into those offenses, the Neder Court relied on the objective

materiality test spelled out in the Second Restatement of Torts. Id. at 22 n.5. As

explained therein, a fact is material if a “reasonable man would attach importance to its

existence or nonexistence in determining his choice of action in the transaction in

question.” Id. (quoting Restatement (Second) of Torts § 538 (1977)). 7

       Consistent with Neder, our Wolf decision adhered to an objective standard of

materiality for a criminal fraud offense that targeted a private lender. See Wolf, 860 F.3d

at 193-96. Wolf was convicted, inter alia, of bank fraud in violation of 18 U.S.C. § 1344.

Id. at 179. He challenged evidence sufficiency, arguing that the prosecution had failed to

       7
         Notably, the Neder Court declined to incorporate the common law elements of
reliance and damages into the mail, wire, and bank fraud offenses. See 527 U.S. at 24-25.
Requiring proof of those elements would have required proof of more than objective
materiality, that is, proof that the misrepresentations actually influenced and harmed the
target.


                                              27
prove that his false statements and representations were material to the lenders. Id. at

194. Judge Traxler’s carefully crafted opinion rejected that proposition, explaining that

the applicable “test for whether a false statement to a bank is material is an objective one;

it does not change from bank to bank.” Id. at 193. For that formulation, Wolf relied on a

Tenth Circuit case, where the court had explained that “materiality in the bank fraud

context [is] an objective quality, unconcerned with the subjective effect that a defendant’s

representations actually had upon the bank’s decision.” See United States v. Irvin, 682

F.3d 1254, 1267 (10th Cir. 2012). The Wolf decision thus applied an objective test to the

materiality element, asking whether “Wolf’s statements or representations would have

been important to a reasonable lender.”       See 860 F.3d at 195.       In ruling that the

prosecution had presented sufficient evidence to prove materiality, Wolf explained that

“the kinds of misrepresentations [the defendant] made during all of these transactions

would have mattered greatly to any mortgage lender.” Id. at 196.

       More than fifteen years prior to Wolf — and post-Neder — our Court explained

that frauds perpetrated on private lending institutions are judged according to an

objective, “reasonable financial institution” standard. See United States v. Colton, 231

F.3d 890, 903 n.5 (4th Cir. 2000). In Colton, a jury had convicted the defendant on

several counts of bank fraud after finding that he fraudulently obtained loans used to

finance commercial real estate projects. Id. at 894. The prosecution presented evidence

that Colton failed to disclose material information to the victimized financial institutions

prior to the fraudulent transactions. Id. Colton challenged the prosecution’s theory,

maintaining, inter alia, that he had no independent duty to disclose the material

                                             28
information to the victimized lenders. Id. He also asserted that one of the lenders failed

to perform an adequate due diligence investigation prior to entering into a financing

agreement. Id. at 903.

       We rejected Colton’s argument and affirmed his convictions, explaining that “the

susceptibility of the victim of the fraud, in this case a financial institution, is irrelevant to

the analysis.” See Colton, 231 F.3d at 903; see also United States v. Brien, 617 F.2d 299,

311 (1st Cir. 1980) (“If a scheme to defraud has been or is intended to be devised, it

makes no difference whether the persons the schemers intended to defraud are gullible or

skeptical, dull or bright. These are criminal statutes, not tort concepts.”). As our Colton

decision explained, Neder had declined to incorporate common law elements of fraud

that would require proof of the impact of a fraud scheme on its intended victims, namely

“reliance” and “damages.” See Colton, 231 F.3d at 903 (citing Neder, 527 U.S. at 24-25).

Instead, the relevant elements of wire fraud are an intent to defraud and materiality,

which Colton defined as “what a reasonable financial institution would want to know in

negotiating a particular transaction.” Id. at 903 n.5 (emphasis added).

       Finally, in the Lindsey prosecution that was strikingly similar to this one, the Ninth

Circuit reached the same conclusion we reached in Wolf and Colton. In Lindsey, the

court of appeals assessed whether to affirm a bank loan officer’s convictions of wire

fraud after the jury found that the officer had fraudulently procured loans from private

lenders. See 850 F.3d at 1012-19. The Lindsey prosecutors proved — as here — that the

defendant used false income figures on mortgage loan applications. Id. at 1010. Lindsey

argued that those false numbers were immaterial to the victim lenders, because those

                                               29
lenders were routinely engaged in negligent lending practices and regularly disregarded

materially false information on loan applications. Id. at 1012-14.

       The Ninth Circuit rejected Lindsey’s assertion that the behavior of the victimized

lenders could be a defense for the defendants. See Lindsey, 850 F.3d at 1015. As the

court explained, “[a] false statement is material if it objectively had a tendency to

influence, or was capable of influencing, a lender to approve a loan.” Id. (emphasis in

original). This result was necessary because the materiality standard “is not concerned

with a statement’s subjective effect on the victim, but only the intrinsic capabilities of the

false statement itself.” Id. (internal quotation marks omitted).

       The Lindsey court also acknowledged the broader context of lender misconduct in

which that prosecution had occurred, and the court understood “the desire to see lenders

shoulder responsibility for their role in the mortgage crisis of the last decade.” See 850

F.3d at 1014.    The opinion recognized, however, that adopting a subjective test of

materiality would essentially grant blanket absolution to low-level fraudsters because of

the widespread sins of the mortgage industry. Id. The court of appeals rejected that

outcome, emphasizing that “[t]wo wrongs do not make a right, and lenders’ negligence,

or even intentional disregard, cannot excuse another’s criminal fraud.” Id.

                                              c.

                                             (i)

       Notwithstanding the controlling import of our Wolf decision — and asking us to

discount Lindsey — the defendants argue that Wolf was erroneously decided because it



                                             30
conflicts with Universal Health. 8 There, the Supreme Court was tasked with assessing

materiality in the context of a qui tam proceeding against a healthcare facility. See

Universal Health, 136 S. Ct. at 2001-03. The plaintiffs argued that, under the False

Claims Act (the “FCA”), the healthcare facility had defrauded the government by falsely

claiming that it was in compliance with state licensing requirements when it billed

Medicaid. Id. at 1993. The FCA penalizes anyone who “knowingly presents . . . a false

or fraudulent claim for payment or approval” to the federal government. See 31 U.S.C.

§ 3729(a)(1)(A). Furthermore, a qui tam plaintiff may state an actionable FCA claim if

she alleges that “a misrepresentation about compliance with a statutory, regulatory, or

contractual requirement” is “material to the Government’s payment decision.”          See

Universal Health, 136 S. Ct. at 2002.

      In evaluating materiality in the FCA context, Universal Health explained that the

federal statute itself defines materiality as having “a natural tendency to influence, or

be[ing] capable of influencing, the payment or receipt of money or property.” See 31

U.S.C. § 3729(b)(4). Universal Health acknowledged some similarities between the

FCA’s statutory definition of materiality and the definitions adopted by the Court in

Neder and Kungys. See Universal Health, 136 S. Ct. at 2002. Explaining that the

materiality requirement in Kungys “descends from common-law antecedents,” the Court

      8
        It bears noting that Wolf was decided by our Court a full year after the Universal
Health decision was handed down by the Supreme Court. For whatever reason, the
defendants’ contention in these appeals — that Universal Health altered our materiality
analysis in the context of fraud schemes targeting lenders — was not presented in the
Wolf appeal.


                                           31
resolved that it “need not decide whether [the FCA’s] materiality requirement is governed

by [statute] or derived directly from the common law.” Id. Instead, the Court explained,

“Under any understanding of the concept, materiality ‘looks to the effect on the likely or

actual behavior of the recipient of the alleged misrepresentation.’” Id. (internal quotation

marks omitted).

       The defendants’ contention of error on the materiality element apparently comes

to this: They want us to utilize Universal Health to rule that the Supreme Court has

clarified its earlier cases to say that materiality — in any criminal fraud context —

requires proof that the false statements and misrepresentations were subjectively material.

For multiple reasons, we reject that invitation.

                                             (ii)

       First, to the extent Universal Health altered the concept of materiality in fraud

proceedings, it is not likely that its impact extends beyond the context of qui tam actions.

And a qui tam action is a civil proceeding that protects the federal government. The

Court implicitly acknowledged that proposition in Universal Health, explaining that

“[t]he [FCA’s] materiality standard is demanding. The [FCA] is not an all-purpose

antifraud statute.” See 136 S. Ct. at 2003 (internal quotation marks omitted). We

reached a similar conclusion recently in United States v. Palin. In the Palin fraud

prosecution, several defendants had been convicted of health care fraud and conspiracy to

commit health care fraud, in violation of 18 U.S.C. §§ 1347 and 1349. See No. 16-4522,

slip op. at 1 (4th Cir. Oct. 30, 2017). They appealed, arguing that “Universal Health

established a new materiality standard that applies to all criminal fraud statutes, including

                                             32
§ 1347.”   Id. at 7. Judge Motz’s opinion expressed skepticism with that assertion,

recognizing that the defendants sought to “stretch Universal Health too far.” Id. at 8.

Although Palin only had to decide whether Universal Health impacted the materiality

element in the context of health care fraud, it specified that “[w]e do not believe the

Supreme Court intended to broadly ‘overrule’ materiality standards that had previously

applied in the context of criminal fraud.” Id. We readily agree.

       Second, if Universal Health controlled our decision on materiality in these

appeals, it is unclear what the impact might be. After explaining for the unanimous Court

in Universal Health that “[u]nder any understanding of the concept, materiality looks to

the effect on the likely or actual behavior of the recipient of the alleged

misrepresentation,” Justice Thomas emphasized that “[i]n tort law, for instance, a matter

is material . . . if a reasonable man would attach importance to [it] in determining his

choice of action in the transaction in question.” See 136 S. Ct. at 2002-03 (internal

quotation marks omitted). The Court’s juxtaposition of those two standards suggests that

they are not in tension. Put another way, an objective test of materiality does in fact

“look to the effect on the likely or actual behavior of the recipient.” See id. at 2002. In

those circumstances, however, the recipient is a “reasonable man . . . determining his

choice of action in the transaction in question.” Id. at 2002-03. Thus, in this prosecution,

the recipient whose behavior the jury should assess in its materiality inquiry is a

reasonable lender in SunTrust’s position — not necessarily SunTrust itself.

       Third, and perhaps most important, Universal Health involved a civil fraud

scheme that had targeted the federal government. In such a circumstance, the applicable

                                            33
materiality test verges toward a subjective standard. In Universal Health, for example,

the Court suggested that evidence of a government entity’s past disregard of particular

types of false statements might undermine the materiality element.        See 136 S. Ct. at

2003 (“[I]f the Government pays a particular claim in full despite its actual knowledge

that certain requirements were violated, that is very strong evidence that those

requirements are not material.”). The Lindsey court recently explained why that principle

does not apply when the fraud victim is a private lender:

       A single lender represents only some small part of the market for issuing
       mortgages. The Federal Government, by contrast, represents the entire
       market for issuing federal government contracts.           The weight the
       Government gives to a particular statutory, regulatory, or contractual
       requirement is analogous not to the weight an individual lender gives to a
       statement on its loan application, but rather the weight the entire mortgage
       industry gives to that type of statement.

See 850 F.3d at 1017. The Ninth Circuit appears to have barred the evidentiary use of a

lender’s past lending practices on the materiality issue. In explaining that step, it related

that “lending standards applied by an individual lender are poor evidence of a false

statement’s intrinsic ability to affect decision making.” Id. at 1018. Although we need

not go so far, we understand the rationale for the Lindsey court’s wholesale rejection of

such evidence.

                                             d.

       In view of the foregoing, the district court did not err in failing to require the

misrepresentations in the SunTrust loan applications to be material to SunTrust as the

fraud victim. In fact, the correct test for materiality — as the district court recognized —

is an objective one, which measures a misrepresentation’s capacity to influence an

                                             34
objective “reasonable lender,” not a renegade lender with a demonstrated habit of

disregarding materially false information. In light thereof, the challenged instructions on

the materiality element were not erroneous. 9

                                              B.

                                              1.

        By way of their second contention of error, the defendants maintain that they are

entitled to appellate relief because the district court erroneously instructed the jury on the

element of intent to defraud. The court told the jury, inter alia, that it had to find that the

defendants acted “knowingly and with the intention . . . to deceive or to cheat.” See J.A.

1317.       The defendants contend that the court’s use of the disjunctive “or” in that

instruction “erroneously allowed conviction for wire fraud based just on intent to deceive


        9
          If the trial court somehow misstated the applicable principles concerning
materiality, that error would be entirely harmless. The evidence established that certain
types of loans required supporting documents verifying the various loan applicants’
income, employment, and assets. The defendants went to great lengths to obtain those
documents, seeking out and purchasing fraudulent W-2s and pay stubs from a reprobate
tax preparer. The defendants then repeatedly mischaracterized the loan applicants’
qualifications.

        By way of example, Reynaldo Valdez walked into SunTrust’s Annandale branch a
custodian in a medical office, but left as a licensed medical professional. Jagtar Dhanoa
understood that he cooked pizzas for Pizza Hut. He was identified on SunTrust loan
documents as a “senior analyst” at Ikon Solutions. The defendants ask us to believe that
those ludicrous misrepresentations are meaningless, i.e., that SunTrust would have
funded Valdez’s and Dhanoa’s loans in any event. If that were the case, why make such
misrepresentations? Why surreptitiously purchase and submit fraudulent documents?
Barbara Daloia, who stressed the importance of accurate information being reflected on
all loan applications, confirmed the obvious. SunTrust would not have funded the loans
had the defendants painted an accurate picture of the applicants’ qualifications.


                                              35
without an intent to deprive SunTrust of anything of value.” See Br. of Appellants 19.

The defendants argue that this error was also prejudicial, in that a properly instructed jury

would have found them not guilty, because there was little or no risk to SunTrust if the

loans went into default.

                                              2.

       The government counters that the intent to defraud instructions — viewed in

context — adequately advised the jury that it had to find that the defendants intended to

deprive SunTrust of something of value. They point to aspects of the court’s charge that

indicated the scheme had to entail losses to SunTrust. For example, the jury was advised

that it had to find that the defendants’ false statements “would reasonably influence a

person to part with money or property.” See J.A. 1313. The prosecution was required to

prove that the fraud scheme was a “deliberate plan of action or course of conduct by

which someone intends to deceive or to cheat another or by which someone intends to

deprive another of something of value.” Id. at 1314. And the jury had to find that the

defendants acted with the “specific intent” to defraud, i.e., “with the bad purpose either to

disobey or disregard the law.” Id. at 1318.

       If the trial court somehow erred in its intent instructions, however, the government

again asserts that the error was harmless. As the prosecution emphasizes, the “entire case

was about the defendants submitting false loan applications and supporting documents on

behalf of clients to obtain mortgage loans. There was no evidence of an intent to deceive

[SunTrust] for any other purpose.” See Br. of Appellee 45-46.



                                              36
                                             3.

       Because the defendants maintain that the applicable law was erroneously set forth

in the intent instructions, our review is de novo. We addressed a similar contention in

Wynn, the case on which the defendants primarily rely. The trial court in Wynn had

instructed that the intent element required a “specific intent to deceive or cheat someone,

usually for personal financial gain or to cause financial loss to someone.” See 684 F.3d at

477. The defendant took umbrage on appeal with the word “usually,” arguing that its use

allowed the jury to convict based solely on an intent to deceive the victim. Id. He

maintained that the intent instruction was fatally erroneous because the prosecutors had to

show more than “mere deception.” Id. The government had to prove, Wynn argued on

appeal, both intent to deceive and intent to harm. Id.

       We agreed that the government had to prove more than mere deception. As Judge

Niemeyer’s opinion explained, “[t]o be convicted of . . . wire fraud, a defendant must

specifically intend to lie or cheat or misrepresent with the design of depriving the victim

of something of value.” See Wynn, 684 F.3d at 478. The Wynn decision carefully

evaluated the pertinent instructions, which had explicitly advised that the jury had to find

the defendant “acted with the intent to defraud.” Id. The trial court had also instructed

that a “scheme to defraud includes any plans or course of action intended to deceive or

cheat someone out of money or property,” and that intent to defraud means “the specific

intent to deceive or cheat someone, usually for personal financial gain or to cause

financial loss to someone else.” Id.



                                            37
       On those instructions, viewed in the proper light, our Wynn decision explained that

the court’s charge was correct, i.e., it did not permit the jury to find intent proved solely

by an intent to deceive.     See 684 F.3d at 478-79.        The term “usually” explained

motivation. Id. at 478. It “did not withdraw the instruction to the jury that the scheme to

defraud must ‘include a plan or course of action intended to deceive or cheat someone out

of money or property.’” Id. That instruction, we explained, obviously conveyed “an

intent to harm in some sense.” Id.

       As in Wynn, the intent instructions used by the trial court — viewed as a whole

and in context — plainly conveyed to the jury that it had to find more than a mere intent

to deceive SunTrust. See United States v. Rahman, 83 F.3d 89, 92 (4th Cir. 1996)

(explaining that specific instructions should not be viewed in isolation). To commit wire

fraud, the defendants had to engage in a scheme to defraud, which is “a deliberate plan

. . . by which someone intends to deceive or to cheat another or by which someone

intends to deprive another of something of value.”          See J.A. 1314.     Notably, the

instructions on intent to defraud substantially tracked those that we had approved four

years earlier in Wynn. See 684 F.3d at 478. And, in any event, “a trial court has

considerable discretion in choosing the specific wording of its instructions.” See United

States v. Hager, 721 F.3d 167, 185 (4th Cir. 2013). In these circumstances, we are




                                             38
content to reject the contention that the court erred with respect to the intent to defraud

instructions. 10

                                             C.

                                              1.

       Finally, the defendants contend that the trial court abused its discretion by failing

to instruct the jury prior to the deliberations that it was obliged to “give separate and

individual consideration to each charge against each defendant.” See J.A. 210. As

proposed by the defendants, that instruction would have explained that “[t]he fact that

you find one defendant guilty or not guilty of one of the offenses charged should not

control your verdict as to any other offense charged against that defendant or against any

other defendant.” Id. The defendants argue that, in failing to so instruct, the court

permitted the jury to find guilt by association.

                                              2.

       In response, the government does not say that the proposed instruction was

erroneous. It maintains that the substance of the proposal was covered by the trial court’s


       10
          We also agree with the prosecution that, if the trial court’s intent instructions
could somehow be deemed erroneous, the error was harmless. On this evidence, the
defendants had repeatedly engaged in underhanded tactics to hoodwink SunTrust
underwriters into approving falsified loan applications. The defendants were thereafter
rewarded for their deception by the commissions that SunTrust paid. The defendants ask
us to ignore their efforts to deceive SunTrust and to instead focus on SunTrust’s business
model. If we were inclined to indulge the defendants’ misdirection — and we are not —
the witness Daloia refuted the allegation that SunTrust was insulated from harm if the
fraudulent loans went into default. Because of the guilty verdicts, that explanation was
necessarily accepted by the jury.


                                             39
charge, both prior to and during the deliberations. Notably, the court instructed the jury

in the charge — in words that refute the defendants’ contention of error — that the

“verdict must be unanimous on each count as to each defendant.” See J.A. 1330. The

court further explained that the jury would receive “a verdict form for each defendant,”

and pursuant thereto had to reach and return a “not guilty or guilty” verdict on each

charge as to each defendant. Id.

       During the deliberations, the jury sent the court a note that said: “According to the

judge’s instructions, if we find the Defendants guilty of [conspiracy to commit wire

fraud], is guilt assumed for all other counts?” See J.A. 1364. The court responded —

with the prior approval of the lawyers — as follows:

       As to your question, the answer is no. That if you find the Defendants
       guilty [of conspiracy to commit wire fraud], guilt is not assumed for all
       counts. You have to look at each and every count for each and every
       defendant in accordance with the instructions that I gave you and reach an
       individual verdict on each and every one of the counts.

Id. at 1351. The defendants argue that the supplemental instruction was not sufficient

because it was given after the deliberations had begun and the jury had already agreed on

its verdicts.   The government rejects that assertion, emphasizing that the jury had

certainly not agreed on verdicts when the note was sent — as evidenced by the fact that

the jury had thereafter sought even more guidance from the court. See id. at 1365.

                                            3.

       We agree with the government that the instructions adequately covered the

defendants’ proposed instruction concerning the jury’s duty to give individual

consideration to each offense alleged. See United States v. Bartko, 728 F.3d 327, 343

                                            40
(4th Cir. 2013) (explaining there is no abuse of discretion where jury charge

“substantially covered” rejected instruction). More specifically, the jury was told that the

verdict had to be “unanimous on each count as to each defendant.” See J.A. 1330. That

directive was supported by the verdict forms themselves, along with the supplemental

instruction given during the deliberations. Notably, a separate verdict form was provided

to the jury for each defendant, with the separate counts against each defendant listed

thereon, thus requiring a separate verdict on each count. And as the completed verdict

forms clearly demonstrate, the jurors acted precisely as the trial court directed. Id. at

1366-69. For example, Raza was acquitted on three of the seven counts reflected on his

verdict form, and his wife Humaira Iqbal was acquitted on one of the three charges

lodged against her. The jurors were unquestionably careful and conscientious in the

performance of their exceedingly important duties. Finally, the jurors confirmed the

accuracy of each of the verdicts — unanimously — in open court. Id. at 1358. In these

circumstances, we are satisfied that the trial court did not err in failing to give the

defendants’ proposed instruction.



                                            IV.

       Pursuant to the foregoing, we are obliged to sustain the convictions of each

defendant and affirm the judgments of the district court.

                                                                               AFFIRMED




                                            41